TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00040-CR




                                   Ex parte Curtis Wayne Ratliff




          FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
             NO. 1096, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Curtis Wayne Ratliff applied pro se for a writ of habeas corpus seeking to overturn

his 1981 misdemeanor conviction for driving while intoxicated. See Tex. Code Crim. Proc. Ann.

art. 11.09 (West 1977); Ex parte Schmidt, 109 S.W.2d 480, 483 (Tex. Crim. App. 2003). The court

denied the application on the basis of the pleadings and the record. This appeal followed. Although

given additional time to do so, Ratliff did not file a brief on appeal.

                As a general rule, no appeal lies from the refusal to issue a writ of habeas corpus. Ex

parte Gonzales, 12 S.W.3d 913, 914 (Tex. App.—Austin 2000, pet. ref’d). An exception to this rule

exists in cases where the trial court denies the writ in an order addressing the merits of the

application. Ex parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 1991); Gonzales, 12 S.W.3d

at 914. Although the trial court’s order contained findings regarding the procedural history of the

cause, the court did not address the merits of Ratliff’s claims other than to state that he “is manifestly
entitled to no relief.” We conclude that we are without appellate jurisdiction. Gonzales, 12 S.W.3d

at 914-15.

               The appeal is dismissed for want of jurisdiction.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 29, 2004

Do Not Publish




                                                2